108 F.3d 1394
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Charles Prior HALL and WBX Partners, Plaintiffs-Appellants,v.GOLDEN WEST FRAME COMPANY, INC., Defendant-Appellee.CHARLES PRIOR HALL and WBX PARTNERS, Plaintiffs-Appellants,v.BIZ & ASSOCIATES, INC., Defendant-Appellee.CHARLES PRIOR HALL and WBX PARTNERS, Plaintiffs-Appellants,v.FEATURELINE MANUFACTURING, INC., Defendant-Appellee.
Nos. 96-1435, 96-1433, 96-1434.
United States Court of Appeals, Federal Circuit.
March 11, 1997.

Before MICHEL, PLAGER, and CLEVENGER, Circuit Judges.
PER CURIAM.


1
The decision of the trial court is vacated and remanded.  See Hall v. Aqua Queen Mfg., Inc., 93 F.3d 1548, 1555-57, 39 USPQ2d 1925, 1930-32 (Fed.Cir.1996).